SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANKNATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, MN (Address of principal executive offices) (Zip Code) Melissa A. Rosal U.S. Bank National Association 209 S. LaSalle Street, Suite 300 Chicago, Illinois 60604 Telephone (312) 325-8904 (Name, address and telephone number of agent for service) CATERPILLAR FINANCIAL ASSET TRUST 2007-A (Issuer with respect to the Securities) CATERPILLAR FINANCIAL FUNDING CORPORATION (Exact name of Registrant as specified in its charter) Nevada 88-0342613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Greenview Plaza 4040 S. Eastern Avenue, Suite 344 Las Vegas, NV89119 (Address of Principal Executive Offices) (Zip Code) Caterpillar Financial Asset Trust 2007-A (Title of the Indenture Securities) 6 FORM T-1 Item 1. GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee’s knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2. A copy of the certificate of authority of the Trustee to commence business.* 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.* 4. A copy of the existing bylaws of the Trustee.* 5. A copy of each Indenture referred to in Item 4. Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of June 30, 2007, published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. 7 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Chicago, State of Illinois on the 20th day of August, 2007. U.S. BANK NATIONAL ASSOCIATION By:/s/ Melissa A. Rosal Melissa A. Rosal Vice President By:/s/ Nancie J. Arvin Nancie J. Arvin Vice President 8 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated:August 20, 2007 By:/s/ Melissa A. Rosal Melissa A. Rosal Vice President By:/s/ Nancie J. Arvin Nancie J. Arvin Vice President 9 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 6/30/2007 ($000’s) 6/30/2007 Assets Cash and DueFrom Depository Institutions $6,570,622 Securities 38,972,163 Federal Funds 3,771,433 Loans
